EX-10 5 exh1003a.htm PARTIAL ASSIGNMENT OF OIL, GAS AND MINERAL LEASES -
NORTHERN
Exhibit 10.3
PARTIAL ASSIGNMENT OF OIL, GAS AND MINERAL LEASES

     
STATE OF TEXAS
  §
 
  §
COUNTY OF MAVERICK
  §

WHEREAS, The Exploration Company of Delaware, Inc. (“Seller”), whose address is
500 N. Loop 1604 East, Suite 250, San Antonio, Texas 78232 and EnCana Oil & Gas
(USA) Inc. (“Buyer”), whose mailing address is 14001 North Dallas Parkway,
Suite 1000, Dallas, Texas 75240 have entered into a Purchase and Sale Agreement
dated September 1, 2005 (the “PSA”), under which Seller agrees to assign to
Buyer fifty percent of its interest in the so-called ‘Northern Lands’ limited to
certain depths as described below (the “Deep Rights”), with Seller retaining
rights to all other depths (the “Shallow Rights”). As a result, both Seller and
Buyer will have ownership of the Deep Rights under these certain leases and have
entered into a joint operating agreement governing same (the “Northern Lands
JOA). In addition to the conveyance thereof, the parties set forth below their
agreement as to the maintenance and obligations attributable to those leases.
     THEREFORE, for and in consideration of the sum of Ten and No/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller, hereinafter referred to as “Assignor”,
does hereby grant, assign, transfer, convey and deliver unto Buyer, hereinafter
referred to as “Assignee”, fifty percent (50%) of Assignor’s right, title and
interest in and to those certain oil, gas and mineral or oil and gas leases
described on Exhibit “A”(attached hereto and made a part hereof) hereinafter
referred to as “said Leases”, INSOFAR AND ONLY INSOFAR as said Leases cover all
rights as to all depths below the stratigraphic equivalent of the base of the
Glen Rose formation being a depth of 8171' as shown on the electric log of the
Union Producing Company - E. Halsell #1 (API 42 323 01126) located in Maverick
County, Texas.
          TO HAVE AND TO HOLD said Leases unto Assignee and its successors and
assigns forever.
     Assignor, for itself and its successors and assigns, represents, warrants
and agrees to and with Assignee, its successors and assigns, that said Leases
are free and clear of all liens, encumbrances, burdens and defects of title
arising by, through or under Assignor, but not otherwise, and Assignor and its
successors and assigns shall warrant and forever defend the title of Assignee
and its successors and assigns to the Assets against all persons claiming or to
claim an interest therein by, through or under Assignor, but not otherwise.
     To the extent permitted by law, Assignee shall be subrogated to Assignor’s
rights in and to representations, warranties and covenants given with respect to
the Assets. Assignor hereby

1

grants and transfers to Assignee, its successors and assigns, to the extent so
transferable and permitted by law, the benefit of and the right to enforce the
covenants, representations and warranties, if any, which Assignor is entitled to
enforce with respect to the Assets, but only to the extent not enforced by
Assignor.
     This Partial Assignment is made and accepted subject to all of the terms
and the express and implied covenants and conditions of the PSA and said Leases
and any intervening assignment(s) affecting same, which terms, covenants and
conditions the Assignee hereby assumes and agrees to perform with respect to the
assigned premises. This Assignment shall be subject to the current lease burdens
of record on said Leases with no additional burdens created by Assignor.
     While any of said Leases described on Exhibit “A” are in force and effect
Assignor shall continue to be responsible for administrating the payment all
delay rentals, lease extension payments and shut-in well payments (“lease
maintenance obligation payment”) which become due and payable after the
effective date of this Agreement. Sixty days prior to the due date of any lease
maintenance obligation payment, Assignor shall give Assignee written notice of
its payment recommendation adequately identifying the lease and the payment
amount in the form of an invoice. Within 30 days after receipt of the payment
notice and invoice, Assignee shall notify Assignor of its election to
participate in the lease maintenance obligation payment. If Assignee elects to
participate in the lease maintenance obligation payment, Assignee shall
immediately reimburse Assignor for fifty percent of Assignor’s proportionate
share of such lease maintenance obligation payment. If Assignor recommends not
to make the lease maintenance obligation payment and Assignee wants to continue
to maintain the lease, Assignee shall immediately pay Assignor the full amount
of the lease maintenance obligation payment and Assignor shall make the payment
on behalf of Assignee. In such event, Assignor shall immediately assign to
Assignee all of its remaining interest in said lease that Assignor elected not
to participate in the lease maintenance obligation payment. If Assignee elects
not to participate in the lease maintenance obligation payment, Assignee shall
immediately assign to Assignor all of its remaining interest in said lease that
it elected not to participate in the lease maintenance obligation payment.
     In the event of an obligation to drill or rework a well on lands covered by
said Leases that cannot be satisfied by a lease maintenance obligation payment,
Assignor, within forty-five (45) days of the critical date, shall give Assignee
written notice of the drill or rework obligation adequately identifying the
lease and stating whether or not Assignor plans to satisfy the drill or rework
obligation on its Shallow Rights in order to maintain the lease. If Assignor has
no plans to satisfy the drill or rework obligation on its Shallow Rights, then
either party may propose a well on the Deep Rights in accordance with the terms
of the Northern Lands JOA.
     All notices required to be given hereunder shall be given in writing. Any
such notice shall be deemed to be given upon receipt thereof by the party who is
to receive the notice. The

2

receipt of a notice by electronic facsimile (fax) shall be considered as
delivery of such notice. If notice by fax is received other than during normal
business hours, it shall be deemed received on the next business day. All
notices required hereunder shall be given to the parties as follows:

         
 
  If to Assignor:   The Exploration Company of Delaware Inc.
 
      500 N. Loop 1604 East, Suite 250
 
      San Antonio, Texas 78232
 
      Attn: Land Manager
 
       
 
      Fax No:
 
       
 
       
 
  If to Assignee:   EnCana Oil & Gas (USA) Inc.
 
      14001 N. Dallas Parkway, Suite 1000
 
      Dallas, Texas 75240
 
      Attn: Land Manager
 
       
 
      Fax No: 214-242-7205

          This Partial Assignment is made and accepted without any
representation or warranty of title of any kind, either express or implied,
except as expressly set forth herein and in the PSA.
          This Assignment binds and inures to the benefit of Assignor and
Assignee and their respective successors and assigns.
          If there are prohibitions against or conditions to the conveyance of
one or more portions of the Leases without the prior written consent of third
parties that, if not satisfied, would result in a breach thereof by Assignor or
would give an outside party the right to terminate Assignor’s or Assignee’s
rights with respect to such Leases (any such prohibition or condition being
herein called a “Restriction”), then notwithstanding anything herein to the
contrary, the transfer of title to, or interest in, such portion of the Leases
through this Assignment shall not become effective unless and until such
Restriction is satisfied or waived by the parties hereto, or becomes otherwise
inoperable or unenforceable. To the extent complete legal and equitable title to
such Leases is prohibited from being conveyed from Assignor to Assignee until
such Restrictions are obtained, Assignor shall continue to hold bare legal title
to such Leases as nominee for Assignee. As nominee, Assignor shall not be
authorized to take and shall not take any action with respect to such Leases
except to the extent expressly authorized and directed in writing by Assignee.
Further, Assignor shall exercise all voting rights with respect to such Leases
as directed by Assignee in writing. For purposes hereof, Assignor and Assignee
shall treat and deal with such Leases as if full legal and equitable title to
such Leases had passed from

3

Assignor to Assignee on the Effective Date. When and if such Restriction is so
satisfied, waived or removed, the assignment of such portion of the Leases as
may be subject thereto shall become effective automatically as of the Effective
Date, without further action on the part of Assignor or Assignee, respectively.
Notwithstanding the foregoing, in the event any Restrictions on the transfer of
the Leases which are not waived, released, satisfied or expired as of the date
hereof are waived, released, satisfied or expired after the date hereof,
Assignor covenants to promptly execute and deliver an assignment of such Leases
in form and substance substantially similar to this Assignment as reasonably
requested by Assignee.
          This Assignment may be executed in any number of counterparts, and by
different parties in separate counterparts, each of which shall be deemed to be
an original instrument, but all of which together shall constitute but one
instrument.
          IN WITNESS WHEREOF, this Partial Assignment is executed on the dates
contained in the acknowledgment of this instrument, to be effective for all
purposes as of September 1, 2005.

              ASSIGNOR:
 
            The Exploration Company of Delaware Inc.
 
       
 
  By:   /s/ JAMES E. SIGMON
 
       
 
      James E. Sigmon, President
 
            ASSIGNEE:
 
            EnCana Oil & Gas (USA) Inc.
 
       
 
  By:   /s/ ROGER J. BIEMANS
 
       
 
      Roger J. Biemans, President

4

ACKNOWLEDGMENTS

     
STATE OF TEXAS
  §
 
  §
COUNTY OF BEXAR
  §

     This instrument was acknowledged before me on September 30, 2005, by James
E. Sigmon, President of The Exploration Company of Delaware Inc. on behalf of
said corporation.

          (ROXE ANN JORDAN NOTARY PUBLIC STAMP) [i3603.gif]   /s/ ROXE ANN
JORDAN       Notary Public, State of Texas   My Commission Expires:   1-11-09  
     

     
STATE OF TEXAS
  §
 
  §
COUNTY OF BEXAR
  §

     This instrument was acknowledged before me on September 30, 2005, by Roger
J. Biemans, President of EnCana Oil & Gas (USA) Inc., on behalf of said
corporation.

          (ROXE ANN JORDAN NOTARY PUBLIC STAMP) [i3603.gif]   /s/ ROXE ANN
JORDAN       Notary Public, State of Texas   My Commission Expires:   1-11-09  
     

5

Exhibit “A”
Northern Lands

                                  EFFECTIVE         LEASE NO.   LESSOR   LESSEE
  DATE   COUNTY   RECORDING INFO
TX-001-001.00
  Robert D. Barclay, Jr. et al   The Exploration Company   8/1/1994   Maverick  
17/357 Misc.
TX-002-001.00
  Hollis D. Kincaid, et al   The Exploration Company   5/7/1997   Maverick  
456/358 OPR
TX-003-001.00
  Est. of A.B. Alkek   Ashtola Exploration Co.   10/3/1995   Maverick   410/01
OPR
TX-003-002.00
  A.B. Alkek (Bandera)   Maverick Properties, Inc.   3/7/1989   Maverick   17/33
OGR
TX-003-003.00
  Est. of A.B. Alkek /
Alkek “B” (Bandera)   Maverick Properties, Inc.   2/19/1992   Maverick   312/290
OPR
TX-003-004.00
  A.B. Alkek (Bandera)   Ashtola Exploration Co.   10/27/1995   Maverick  
412/296 OPR
TX-004-001.00
  Jack R. Chittim et al   Joe R. Peacock   1/20/1997   Maverick   446/291 OPR
TX-004-002.00
  Norvel J. Chittim, et al   Rycade Oil Corp   3/29/1956   Maverick   11/358 MR
TX-004-003.00
  Annie E. Chittim, et al   Rycade Oil Corp   12/2/2024   Maverick   6/357 MR
TX-005-001.00
  C L Wipff, et al   T G Shaw   6/6/1960   Maverick   13/450 OGR
TX-005-002.00
  Maverick Co   T G Shaw   11/12/1970   Maverick   21/204 OGR
TX-006-001.00
  Theodosia Coppock   The Exploration Company   8/2/1999   Maverick   550/201
OPR
TX-006-002.00
  Theodosia Coppock   The Exploration Company   1/15/2003   Maverick   717/346
OPR
TX-006-003.00
  Theodosia Coppock   The Exploration Company   1/15/2003   Maverick   717/351
OPR
TX-006-004.00
  Theodosia Coppock   The Exploration Company   1/15/2003   Maverick   717/354
OPR
TX-007-001.00
  Briscoe Ranch   The Exploration Company       Maverick    
TX-007-002.00
  Russell D. Brown, et al   The Exploration Company   9/1/2001   Maverick  
646/345 OPR
TX-010-001.00
  Jack R. Chittim, et al
(Tract 2 = 1,592.52 acres)   The Exploration Company   9/1/2001   Maverick  
650/10 OPR
TX-011-001-01
  Jack R. Chittim, et al   The Exploration Company   11/30/2001   Maverick  
657/91 OPR
TX-011-001-02
  Maverick Minerals et al   The Exploration Company   11/30/2001   Maverick  
697/182 OPR

